Title: Mary B. Briggs to Thomas Jefferson, 7 March 1816
From: Briggs, Mary Brooke (Brooke)
To: Jefferson, Thomas


          
            Wilmington Del: 
3rd moth 7th 1816
          
          Although personally unacquainted,—I have, from my infancy, been taught to love and revere Thomas Jefferson!—those sentiments were early implanted in my mind by, my father, who ever felt for him the most high respect and affectionate esteem—and now—when I hear, from that beloved & excellent father, of the renewed instances of the generous goodness, we have admired—and when every grateful feeling is excited to enthusiasm in my mind—I cannot deny myself the pleasure of offering, with my father’s;  my thanks;—Wilt, thou accept, dear, kind, friend, the artless but sincere offering of one who knows herself capable of feeling—but regrets her total inability to make thee sensible of the fervor of those feelings by any expressions—the simple assurance of my grateful sense of obligation is all I can offer—may this be accepted?—“Had it not been for his kindness” says my father, in his letter “I could not have sent Anna & Mary to weston School”—I feel the obligation particularly—oh! that I could suitably acknowledge it; but now let me again assure thee, on the behalf of a large family and myself, that if our prayers to Him who is able to bestow every blessing on the deserving, and which will be prefered on in the sincerity of our hearts, if they are heard and granted—the happiness of Thomas Jefferson will be so great in this life as to be capable of little addition in that which is to come.
          I would ask thee to excuse my freedom of style—but that I believe one, more studied, would be less acceptable—I know that freedom & friendship are synonymous, and where I feel the latter I cannot divest myself of the former.—
          
            With
sentiments of the most respectful esteem and high consideration,—I shall ever
be thy friend
            Mary B Briggs
          
        